MEMORANDUM *
For the reasons given by the district court, appellants have failed to “state with particularity facts giving rise to a strong inference that [Appellees] acted with” “actual knowledge” that them forward-looking statements were false, as required by the Private Securities Litigation Reform Act. 15 U.S.C. §§ 78u-4(b)(2), 78u-5(c)(1)(B).
Because the district court correctly dismissed Appellants’ § 10(b) claims, it did not err in also dismissing Appellants’ § 20(a) claims. See Howard v. Everex Sys., Inc., 228 F.3d 1057, 1065 (9th Cir. 2000).
The district court did not abuse its discretion in denying leave to amend. See Allen v. City of Beverly Hills, 911 F.2d 367, 373 (9th Cir.1990). Any amendment would be futile. See In re Vantive Corp. Sec. Litig., 283 F.3d 1079, 1097 (9th Cir. 2002).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.